Title: From James Madison to DeWitt Clinton, 20 January 1803 (Abstract)
From: Madison, James
To: Clinton, DeWitt


20 January 1803. “The nomination of Mr. [James] Anderson as Commercial Agent at Cette, was made by the President in consequence of the inclosed letter, which being an original I request the favor of you to return to me, after having made the use of it that you may think proper.”
 

   
   RC (NNC: DeWitt Clinton Papers). 1 p.



   
   The enclosure was probably Fulwar Skipwith to JM, 30 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:90–91); see also James Anderson to JM, 25 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:70 and n.).


